Case 1:20-cv-00958-DCJ-JPM Document 5 Filed 09/09/20 Page 1 of 1 PageID #: 25



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 JASHANPREET SINGH,                      CIVIL DOCKET NO. 1:20-CV-00958-P
 Petitioner

 VERSUS                                  JUDGE DAVID C. JOSEPH

 WARDEN,                                 MAGISTRATE JUDGE PEREZ-MONTES
 Respondent

                                  JUDGMENT

      For the reasons contained in the Report and Recommendation (ECF No. 3) of

the Magistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order

enjoining Respondents from transferring him from LaSalle Correctional Center while

his § 2241 Petition is pending is DENIED.

      THUS DONE AND SIGNED in Chambers, this 9th day of September, 2020.



                                        _____________________________________
                                        DAVID C. JOSEPH
                                        UNITED STATES DISTRICT JUDGE
